Citation Nr: 0924234	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for headaches to include 
migraines.  

2.	Entitlement to service connection for bilateral carpal 
tunnel syndrome. 

3.	Entitlement to service connection for a bilateral shoulder 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran had active service from February 1990 to 
September 1998.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February and 
March 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The Board 
remanded this matter for additional development in June 2008.  

The issues of service connection for shoulder disorders and 
bilateral carpal tunnel syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's headaches, to include a migraine disorder, 
relate to service.  


CONCLUSION OF LAW

Headaches, to include a migraine disorder, were incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim for Service Connection

In October 2004, the Veteran claimed service connection for 
"migraine and tension headaches."  In the February 2005 
rating decision on appeal, the RO denied the Veteran's claim.  
The Veteran appealed that decision to the Board. 

In May 2008, the Veteran's representative noted that the 
Veteran was treated for sinus headaches during active duty, 
and stated that, "instead of migraine/tension headaches, the 
issue should be sinus headaches."  

In June 2008, the Board sought additional medical inquiry 
into the Veteran's claim on the issue of whether the 
Veteran's in-service complaints of headaches relates to a 
current headache disorder. 

Following a July 2008 VA compensation medical examination 
(further detailed below), the RO granted service connection 
for "chronic sinusitis (claimed as headaches/tension 
headaches)" in March 2009.  The case was again returned to 
the Board.  

In a May 2009 statement, the Veteran's representative argued 
- despite its May 2008 statement that the headache issue on 
appeal should be framed as a service connection claim for 
sinus headaches - that the Veteran should be service 
connected for a migraine disorder.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2008).  

Generally, to establish direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this matter, first element of Pond is established because 
the record is clear that the Veteran currently has a headache 
disorder.  In the July 2008 VA examination report of record, 
the Veteran is diagnosed with tension headaches, sinus 
headaches, and a migraine disorder.  

The record also establishes the second element of Pond by 
evidencing that the Veteran had a headache disorder during 
service.  Service treatment records show treatment for 
headaches on numerous occasions.  Moreover, four lay 
statements of record from senior enlisted personnel attest to 
the Veteran's in-service difficulties with headaches.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  

As to the third element of Pond, the Board finds that the 
record does not preponderate against the Veteran's claim that 
her current headache disorder relates to her service.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  Two unopposed medical opinions of record support 
her claim to nexus.  In a September 2005 letter of record, 
the Veteran's treating physician's assistant stated that the 
Veteran's tension headaches related to service.  And in the 
July 2008 VA opinion, the examiner stated that the Veteran's 
tension headaches, sinus headaches, and migraine disorder is 
at least as likely as not related to the Veteran's in-service 
headache disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As such, service connection is warranted for headaches to 
include a migraine disorder.  

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for headaches to include a migraine 
disorder is granted.   


REMAND

Service treatment records show that the Veteran complained 
during service of shoulder and upper extremity disorders.  

Post-service medical evidence shows that the Veteran has been 
diagnosed with bilateral carpal tunnel syndrome.  

VA compensation medical examination has addressed the issues 
of whether the Veteran's carpal tunnel syndrome relates to 
her in-service complaints of shoulder discomfort, and whether 
the Veteran's shoulder discomfort relates to a service-
connected back disorder.  

But the record is not clear on two matters - first, whether 
the Veteran has a current disorder in her shoulders, and if 
so, whether this disorder relates directly to service; and 
second, whether the Veteran's diagnosed carpal tunnel 
syndrome relates to service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
etiology, nature, and severity of any 
shoulder disorder and of any upper 
extremity disorder to include carpal 
tunnel syndrome.  The claims file must 
be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

The examiner should then provide 
an opinion as to whether the 
Veteran has a current shoulder 
disorder, and if so, whether it 
is at least as likely as not 
(probability of 50 percent or 
greater) that such a shoulder 
disorder relates to service.  

The examiner should likewise 
provide an opinion as to whether 
the Veteran has an upper 
extremity disorder to include 
carpal tunnel syndrome and, if 
so, whether it is at least as 
likely as not (probability of 50 
percent or greater) that such a 
disorder relates to service.  

Any conclusion reached should be 
supported by a rationale.  In doing so, 
the examiner should address the 
findings made by the Veteran's treating 
physician's assistant in the September 
2005 letter of record.  

2.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response by 
the Veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


